DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 06/16/2021. 
The application has been amended as follows: 
In claim 1, line 7, “followed by peeling another separator” has been replaced with --followed by peeling the other separator--.

Reasons for Allowance
Claims 1, 5, 9-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ho (PG-PUB 2017/0218226) teaches a method of producing a molded article, the method comprising the steps of:
 laminating an adhesive sheet including an acrylic-based polymer layer [0059]-[0061], [0065] onto a surface of a resin film [0058], to produce a resin laminate including said resin film and said adhesive sheet being laminated; and 
covering an adherend with said resin film utilizing a dual vacuum thermoforming
of the hard coat composition at a temperature range between 60 and 190 degrees Celsius [0056]-[0057].
Ho teaches the pressure sensitive adhesive comprises several components, including crosslinkable copolymer alkylacrylate, acrylic acid, tackifiers, and additives [0060].

 may further include a release liner extending across and contacting the adhesive layer surfaces, wherein the release liner is releasably bonded on at least a portion of the adhesive layer such that the adhesive layer is interposed between the hard coat layer and the release liner to protect the adhesive layer and facilitate handling of the composite film [0032], [0098]. 

Ho does not explicitly teach:
 (1) producing an adhesive sheet holding body by applying an adhesive raw material onto a separator to form an adhesive resin layer, and further superposing another separator, peeling one separator of said adhesive sheet holding body and laminating said adhesive resin layer onto a surface of a resin film, followed by peeling another separator, to produce a resin laminate including said resin film and said adhesive resin layer being laminated;  
(2) the adhesive raw material composition consisting essentially of an acrylic-based polymer, a thermal polymerization initiator, a curable urethane acrylate, and a crosslinking agent,
said adhesive resin layer contains said thermal polymerization inhibitor in an amount of 0.001 to 0.5 parts by weight and said curable urethane acrylate in an amount of 5 to 50 parts by weight, based on 100 parts by weight of said acrylic-based polymer, and contains said crosslinking agent in an amount of 1.5 equivalents or less relative to a functional group of said acrylic-based polymer; 
(3) a polymerization initiation temperature of said thermal polymerization initiator is lower than a heating temperature in said covering step by 10 degrees Celsius or higher and 50 degrees Celsius or lower; 
(4) wherein a shape when said resin laminate is planarly viewed is larger than a shape when said adherend is planarly viewed, superposing said resin laminate on said adherend planarly and pressing said resin laminate and said adherend under a reduced pressure environment, and then applying pressure to an environment opposite to said adherend with respect to said resin film.  



As to (2) and (3), Suzuki (WO 2012060364A1) teaches a pressure-sensitive adhesive sheet comprising a meth acrylic acid derivative (Page 1, component A); a crosslinking agent (Page 12, component F); a thermal polymerization initiator (Page 11 and 12, component E2), and a urethane (meth)acrylate compound that has a hydroxyl group (Page 9 and 10, component D).

Suzuki teaches the urethane (meth)acrylate acrylic-based monomer (i.e., acrylic-based polymer), thermal polymerization initiator, and cross-linking agent are used in an amount of 0.01 to 100 parts by weight, 0 to 20 parts by weight, and 0.01 to 10 parts by weight, respectively, based on 100 parts by weight of the acrylic resin (Page 10, 11, and 13 and Table 2). Suzuki teaches the content of the functional group-containing monomer is 0.01 to 30% by weight, and therefore, the cross-linking agent concentration would be between 0.3 to 3000 times the concentration of the monomer.

While Suzuki does not explicitly teach the polymerization initiation temperature of said thermal polymerization initiator is lower than a heating temperature in the covering step by 10°C or higher and 50°C or lower, given that the Suzuki teaches the identical thermal polymerization initiator benzoyl peroxide as the instant thermal polymerization initiator, the thermal polymerization initiator of Suzuki would also have an initiation temperature of lower than a heating temperature in the covering step described later by 10°C or higher and 50°C or lower. 
Suzuki does not explicitly teach softening of said resin film and curing of said adhesive sheet progress simultaneously by heating said resin laminate during said covering step. However, given that the prior art teaches a step of covering an adherend with said resin film is performed utilizing a dual vacuum thermoforming at a temperature range between 60 and 190 degrees Celsius (Ho, [0056]-[0057]) with the identical 
While Ho in view of Suzuki does not explicitly teach said adhesive sheet has an exothermic peak in a range of 100ºC or higher and 180ºC or lower in differential scanning calorimetry at a temperature raising rate of 10ºC/min, given that the acrylic-based adhesive is identical to the instant acrylic-based pressure sensitive adhesive, the adhesive sheet of Ho in view of Suzuki would inherently have an exothermic peak in a range of 100ºC or higher and 180ºC.

Suzuki also teaches the acrylic adhesive composition includes ethylenically unsaturated compound (Page 19 and 20, component C). Suzuki teaches a comparative example wherein the ethylenically unsaturated compound is removed and large air bubbles are produced in the adhesive layer, making the layer unsuited for optical applications.
One of ordinary skill in the art would have realized the ethylenically unsaturated compound is an essential component of the adhesive composition and would not have been motivated to eliminate the component from the composition such that the adhesive composition of Suzuki consists essentially of a meth acrylic acid derivative (Page 1, component A); a crosslinking agent (Page 12, component F); a thermal polymerization initiator (Page 11 and 12, component E2), and a urethane (meth)acrylate compound that has a hydroxyl group (Page 9 and 10, component D).

As to (4), Sakamoto teaches a vacuum contact molding a decorative film including a pressure sensitive adhesive to an adherend (Figures 2A-2E), wherein a shape when said resin laminate is planarly viewed is larger than a shape when said adherend is planarly viewed, superposing said resin laminate on said adherend planarly and pressing said resin laminate and said adherend under a reduced pressure environment, and then applying pressure to an environment opposite to said adherend with respect to said resin film [0061]-[0065]. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742